 1                                          O
 2                                          JS-6
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    VIOLETA BIANCO,                               Case No. CV 18-3793-JGB (KK)
11                             Plaintiff,
12                        v.                        JUDGMENT
13    CALIFORNIA DEPARTMENT OF
      CORRECTIONS REHABILITATION,
14
                               Defendant(s).
15
16
17         Pursuant to the Order Accpeting Findings and Recommendation of United
18   States Magistrate,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21   Dated: October 18, 2018
22
                                                HONORABLE JESUS G. BERNAL
23                                              United States District Judge
24
25
26
27
28
